Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 9, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective March 11, 1974 on the ground that a valid claim had not been filed *846because he was not employed at least 20 weeks in the 52 weeks preceding the filing of his claim. The record supports the board’s finding that claimant’s employment was terminated on March 1, 1974 and, consequently, he had not been employed for the required 20 weeks. Although the claimant reported for work on Monday, March 4, 1974, the record demonstrates he did no work for the employer on that day. Section 524 of the Labor Law defines "week of employment” as a "week in which a claimant did some work in employment for an employer”. The finding that the claimant did not work on March 4, 1974 for his former employer is supported by substantial evidence and must, therefore, be affirmed (Matter of Mitagstein [Catherwood] 32 AD2d 584). Decision affirmed, without costs. Greenblott, J. P., Main, Larkin, Herlihy and Reynolds, JJ., concur.